PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/328,701
Filing Date: 26 Feb 2019
Appellant(s): SCABELLONE et al.



__________________
Robert D. Ward
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/10/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy et al. (International Publication Number WO 2016/145392 A1), hereinafter Bardy, further in view of Blowers et al. (US Patent Application 2010/0030302), hereinafter Blowers, and further in view of Kelly et al. (US Patent Application Publication 2012/0278099 A1), hereinafter Kelly, as explained in the Final Rejection of 04/14/2021, pages 4-18. 

(2) Response to Argument  
First, starting at page 8, Appellant argues, in the paragraph spanning pages 8-9, that the European Patent Office found the claims to be novel and directed to an inventive concept. However, this is not persuasive. As Appellant correctly noted on page 9, lines 11-15, the USPTO is not bound to such determination. Appellant further argues, from the last paragraph on page 9 to the second paragraph on page 10, that Blowers and Kelly do not provide that which is missing from Bardy, and that the skilled person starting at Bardy would not arrive at the combination of “visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot” and “visually highlighting time segments corresponding to the plurality of episodes and/or events associated with the ECG signal on the time bar” with “at least one interactive interface capable of selecting a reference time on the main plot by sliding on a time bar”. This is not persuasive, based on the rejection of claims 1-24 in the Final Rejection of 04/14/2021, and further as explained below. 
Second, starting at page 10, Appellant argues that Blowers does not describe an interactive interface capable of selecting a reference time on a main plot by sliding on a time bar. This is not persuasive, because Blowers teaches it is known to include an interactive interface capable of selecting a reference time on the main plot by sliding on a time bar (e.g. Par. [0042]: “The clinician may scroll across time using a horizontal scroll bar 224.”; Figure 4: scroll bar 224 used to scroll to different times on the main plot). Appellant argues on page 11, lines 2-8, that the scroll bar is merely a well-known scrolling feature that is not capable of selecting a reference time. However, the scroll bar can be used to scroll to the time the clinician wants to view, which means the scroll bar is capable of selecting any reference time on the main plot to view.
Third, starting at page 12, Appellant argues that Kelly does not teach visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot, and an interactive interface capable of selecting a reference time on a main plot by sliding on a time bar. Appellant argues in the first full paragraph on page 13 that Kelly does not disclose any sliding feature for selecting a reference time, and further does not disclose visually highlighting the plurality of episodes and/or events associated with the ECG signal on the main plot. However, in the Final Rejection from 04/14/2021, the examiner relied on Blowers to teach these limitations. Blowers teaches it is known to visually highlight episodes and/or events associated with the ECG signal on the main plot (e.g. Par. [0046]: different events are represented by a different symbol on the main plot; Par. [0050]: the trend viewer can identify clinically significant events by highlighting on the trend lines: “In addition or alternatively to using notes, the trend viewer may identify clinically significant events by highlighting, shading, or otherwise marking a range of time on the trend lines.”; Figure 7: note marker 240 represents an event that occurred and is displayed on the main plot, note marker legend 244 describes the type of event; See annotated Figure 7 below). Blowers further teaches an interactive interface capable of selecting a reference time on a main plot by sliding on a time bar, as explained above.

    PNG
    media_image2.png
    510
    740
    media_image2.png
    Greyscale

The examiner relied on Kelly to teach the limitation of visually highlighting time segments corresponding to the plurality of episodes and/or events associated with the ECG signal on the time bar (e.g. Figure 10: time bar 1010 has events 1014 displayed; Par. [0038]: the event timeline 1010 displays events 1014; See annotated Figure 10 below). 

    PNG
    media_image3.png
    543
    712
    media_image3.png
    Greyscale

Fourth, starting at page 13, Appellant argues that neither Bardy, Blowers, or Kelly, alone or in combination, teaches or suggests “at least one interactive interface capable of selecting a reference time on the main plot by sliding on a time bar, wherein displaying the multiple field display comprises visually highlighting time segments corresponding to the plurality of episodes and/or events associated with the ECG signal on the time bar,” as recited by claim 1. Appellant argues in the paragraph spanning pages 13-14 that the Examiner relies on impermissible hindsight. This is not persuasive, because, as indicated in the Final Rejection from 04/14/2021, the claim has been rejected as obvious over a combination of the three references, where the teachings of the individual references have been specified and the obviousness rationale is provided. (See page 5, first full paragraph to page 6, first full paragraph of the 04/14/2021 Final Rejection).  Therefore, Appellant’s argument is not persuasive. 
Fifth, starting at page 14, Appellant argues that none of Bardy, Blowers, or Kelly show dual highlighting, and that the Examiner is using impermissible hindsight. This is not persuasive, because the claims are not anticipated by the prior art. Rather, as indicated in the 04/14/2021 Final Rejection, the claims are rejected as obvious over a combination of three references, where the teachings of the individual references have been specified and the obviousness rationale is provided. (See the two paragraphs spanning pages 5 and 6 of the 04/14/2021 Final Rejection.) Appellant has not argued against the obviousness rationale.   Therefore, Appellant’s argument is not persuasive. 
Sixth, starting at page 15, Appellant argues that Bardy does not teach wherein analyzing comprises delineating of the ECG signal and classifying of at least one ECG segment to identify the episodes and/or the events, as recited in claim 7. Appellant argues in the paragraph spanning pages 15-16 that Bardy does not teach or suggest delineating or classifying the ECG signal. This is not persuasive. Bardy teaches a method for facilitating diagnosis of cardiac rhythm disorders. Bardy teaches it is known to delineate the ECG signal and classify it to determine episodes/events (e.g. Page 7, line 25 – page 8, line 7: the potentially actionable ECG event in the timeline may be identified with the assistance of an analysis software; when the ECG events are identified, they are necessarily classified in order to facilitate diagnosis of cardiac rhythm disorders).
 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees: 
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                      
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.